DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 9-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2013-0014804.
KR 2013-0014804 teaches an apparatus comprising a line 20 between two chambers (at least Figure 1), which are readable on the claimed body member.
The apparatus further comprises a first foreign material removing unit (200, 210, 250, 270), which is configured to expand and to restore (at least Figures 2 and 3).
The first foreign material removing unit comprises a deformable member 200 having an inner space and a pressure adjustable member 270, which is configured to adjust pressure in the inner space of the deformable member 200 and repeatedly expand and restore the deformable member. See entire document, especially Figures 1-3, 5 and the related description.
AS to claims 6-7 and 14-15: the vibration generating member recited by these claims is readable on part 270 since it provides vibration to the member 200.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 2013-0014804.
KR 2013-0014804, as applied above does not specifically shows the foreign material removing unit on the right part of the line 20.
Figures 2 and 3 illustrate the foreign material removing unit on the left part of the line 20.
However, since both the left and the right parts of the line 20 are the same it is reasonably believed that the foreign material removing unit is also present on the right part of the line 20.
Alternatively, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a foreign material removing unit on both parts of the line 20 to avoid contamination on the right part as well on the left part of the line 20 according to the teaching of KR 2013-0014804.
As to the requirement of the second foreign material removing unit been on the closed end of the line and a part of the passage line connected to the closed end: such is readable on the disclosure of KR 2013-0014804, which shows the foreign material removing unit provided as claimed at least on Figures 2 and 3 (with part connecting parts 100 and 120 readable on the claimed closed end).


7.	Claim(s) 4, 5, 12, 13, 17-20 is/are rejected under 35 U.S.C. 103 as obvious over KR 2013-0014804.
	The analysis of KR 2013-0014804 provided above is incorporated here.
	As to claims 4 and 12:
KR 2013-0014804 teaches the claimed apparatus except for the specific recitation of rubber, silicone and synthetic resin.
	KR 2013-0014804 does not specify the material of the member 200.
However, rubber, silicone and synthetic resin are all well-known and commercially available flexible materials.
It would have been obvious to an ordinary artisan at the time the invention was filed to use a known and commercially available materials for it known purpose.
Thereby it would have been obvious to an ordinary artisan at the time the invention was filed to use rubber, silicone and synthetic resin as a material for the flexible part 200 of KR 2013-0014804.
	As to claims 5, 13, and 17-20:
KR 2013-0014804 does not specifically teach measuring pressures and operating the device based on the measured pressures.
KR 2013-0014804 also does not specifically teach pressure measuring device coupled to the controller 700.
	However, KR 2013-0014804 is concerned about proper pressures in the all parts of the apparatus (at least pages 1 and 2 of the translation).
KR 2013-0014804 also teach functioning of the cleaning device to ensure proper operation pressures of the apparatus.
Thereby, it would have been obvious to an ordinary artisan at the time the invention was filed to provide pressure measuring devices in all parts of the apparatus and connect them to the controller 700 of the KR 2013-0014804 in order to control the functioning of the cleaning device to ensure the proper functioning of the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to the cleaning devices with flexible members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711